The mistake set up in the bill as a ground for reforming the judgment of the commissioners, is the mistake of the complainant; and not of the commissioners, as the bill supposes. The commissioners properly allowed *Page 518 
only the balance remaining due on the claims of the respondents, Potter  Gardner and Hawkins, after deducting from the claims of these creditors as they stood at the decease of the complainant's intestate the sums paid by the complainant. The estate being insolvent, the complainant should have proved his claim for the sums he had paid before the commissioners and had them allowed.Pierce v. Allen, 12 R.I. 510.
The commissioners having made their report, which has been confirmed; the time for an appeal from the decree confirming their report having elapsed without an appeal, and the year within which the petition for a new trial might have been filed having also elapsed, and no reason being shown why the complainant might not have availed himself of these remedies, we do not see that he has any remedy left. A bill in equity to reform a judgment cannot be resorted to on the ground of a mistake in cases in which complainant is himself at fault. Freeman on Judgments, § 486; and see also 16 Am.  Eng. Enc. of Law, 620-621, and authorities cited in note 4 of the latter page.
Demurrer sustained.